Per Curiam.

The statute is peremptory. It makes the devise to the witness void, and, of course, no title can exist under it. As the defendant claims under a sale by the witness, as devisee, her title must be void.
The lessors claim an undivided part only, and if they show title to any part, they will recover pro tanto. If the defendant meant to set up a tide as tenant in common, she ought to have entered into the common rule specially. As she has not done so, it was not necessary for the plaintiff to prove an actual ouster. (a)
Judgment for the plaintiff.

 See Sellon’s Pr. 190. 3 Burr. 1895.